*555
ORDER

PER CURIAM.
Jennifer West requests reconsideration of this court’s rejection of her petition for review as untimely.
On September 19, 2008, 110 M.S.P.R. 152, the Board denied West’s petition for review and informed West that its decision was final and that any petition for review must be received by this court within 60 calendar days of her receipt of the Board’s decision. West concedes that she filed her petition for review more than 60 days after receiving the Board’s decision. She indicates that she received the Board’s final decision on September 26, 2008. This court received West’s petition for review on March 9, 2009.
A petition for review must be received by the court within 60 days of receipt of the Board’s final order. 5 U.S.C. § 7703(b)(1). To be timely filed, the petition must be received by this court on or before the date that the petition is due. Pinat v. Office of Personnel Management, 931 F.2d 1544, 1546 (Fed.Cir.1991) (petition is filed when received by this court; court dismissed petition received nine days late). Because West’s petition was not timely received by this court, it must be dismissed.
Accordingly,
IT IS ORDERED THAT:
(1) West’s motion for reconsideration is denied. Her petition for review is dismissed as untimely filed.
(2) Each side shall bear its own costs.
(3) Any other pending motions are moot.